Citation Nr: 1448636	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-17 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for depressive disorder with posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a back disorder as secondary to the left hip disorder.

4.  Entitlement to service connection for a left knee disorder as secondary to the left hip disorder.  

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.  He testified before the undersigned in a July 2014 Travel Board hearing.  The transcript of which is included in the file. 

As a procedural matter, a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the July 2014 hearing, the Veteran testified that, although temporarily employed, he was unable to permanently keep a job due to confrontations with co-works.  Thus, he has raised the issue of unemployability and the Board has considered a TDIU claim as part of his pending increased rating claim as reflected on the Title Page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, additional development is necessary for the purpose of rendering a fully informed decision as to the claims currently on appeal.  

In a June 2013 statement of the case (SOC), the RO referenced VA treatment records from the East Orange VA Medical Center (VAMC) from 2003 to April 2012 regarding the issues currently on appeal.  The Veteran also testified that he received treatment at the VA clinic in Brick.  However, the file does not contain the referenced treatment records.  On remand, these records should be associated with the claims file.   

Further, a VA treatment record dated in April 2010 from the New Jersey HCS noted that the Veteran started having left hip pain at the end of his military career and that he went to sick call, sought treatment at the Womack Army Hospital in Fort Bragg, and was told that his left hip had been dislocated.  Additionally, during the July 2014 Board Hearing, he similarly testified that he received treatment for his left hip at Womack Army Hospital in approximately 1974.  He also stated that he sought treatment at the Fort Hamilton Hospital in New York from approximately 1980 until 1999.  

Given that these records may address the Veteran's left hip disorder during service and after service separation, and in turn his claims for secondary service connection of his back and left knee disorders, all reasonable efforts should be made to obtain these treatment records and associate them with the file.  

Next, the Veteran was afforded a VA psychiatric examination in August 2010, over four years ago.  At that time, he reported being employed full-time.  At the July 2014 Board hearing, he stated that he was only seasonally employed and kept getting fired from different jobs due to confrontations with co-workers.  Further, he essentially noted that his relationship with his wife had deteriorated and he reported that she had recently told him that she wanted a divorce.  This testimony suggests a potential worsening of psychiatric symptoms which may have additionally impacted his occupational and familial relations.  Accordingly, a current examination should be obtained.  

As to the Veteran's service connection claims for a left hip, back, and left knee disorders, an examination is warranted to assist in determining the nature and etiology of his disorders.  Although available service treatment records do no demonstrate a left hip disability in service, the Veteran has stated that he sought treatment during service for a dislocated left hip.  Accordingly, an examination is necessary in order to identify any currently diagnosed left hip disorder and to determine if it is related to service.  

Additionally, if a left hip disorder is found to have been incurred in or related to service, the examiner should also provide an opinion as to whether a back or left knee disorder is either caused or aggravated by the left hip disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
TDIU

Finally, as any decision with respect to the claims for an increased rating and service connection may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the other claims now on appeal.  Thus, adjudication of the TDIU claim is deferred until adjudication of the other claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with his due process rights on the issue of entitlement to a TDIU. 

2.  Obtain VA treatment records from the East Orange VAMC from 2003 to the present and from the John J. Howard Outpatient Clinic in Brick, NJ for the period since April 2009 to the present.  Any negative responses should be properly documented in the record.

3.  Obtain treatment records from the Womack Army Hospital in Fort Bragg, North Carolina, from approximately 1974.  Any negative responses should be properly documented in the record.

4.  Obtain treatment records from the Fort Hamilton Hospital in New York from approximately 1980 to 1999.  Any negative responses should be properly documented in the record.

5.  Schedule the Veteran for an examination in order to assist in determining the current severity of his depressive disorder with PTSD.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the examiner in connection with the examination.

6.  Schedule the Veteran for an examination in order to assist in determining the nature and etiology of his left hip, back, and left knee disorders.  The relevant documents in the claims file must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the documents in conjunction with the examination.

The VA examiner should identify all current left hip, back, and left knee disorders by diagnosis and offer the following opinions:

(a)  For each of the left hip disabilities diagnosed, the VA examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability), that any left hip disorder was incurred in or is otherwise related to service.

(b)  If a left hip disability is found to have been incurred in or related to service, the examiner should state whether it is at least as likely as not that the Veteran's back and left knee disabilities are caused or aggravated (permanently worsened in severity beyond a natural progression) by the left hip disability. 

If it is the examiner's opinion that there is aggravation, he or she should, to the extent possible, identify the baseline level of severity of the back and left knee disorder prior to the onset of aggravation.

The VA examiner is requested to provide a rationale for any opinion provided.

7.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


